DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of claims 3-6, 11-14 and 18-19 in the reply filed on 11/01/2021 is acknowledged.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 3-6, 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wasiq (US Pat.No.9, 781,081) in view of Evans (US Pub.No.2015/0288517).

5. Regarding claims 3 and 11 Wasiq teaches a method and a system for applying a quantum key chip, applied to a communication system of a secure socket layer virtual private network SSL VPN, wherein:
the system comprises a client SSL VPN, a server SSL VPN, a key distribution center (KDC); and in a case that negotiation on a key performed by the client SSL VPN and the server SSL VPN is normal, the method comprises:
sending, by the client SSL VPN, the first random number to the server SSL VPN; receiving, by the client SSL VPN, a second random number sent by the server SSL VPN: 



Wasiq teaches all the above claimed limitation but does not expressly teach acquiring, by the client SSL VPN, a first random number from a quantum key chip; and sending, by the client SSL VPN, an index of the quantum key serving as the pre-master key in the quantum key chip and identification information of the quantum key to the server SSL VPN, so that the server SSL VPN acquires the quantum key from the KDC as the pre-master key by using the index of the quantum key and the identification information of the quantum key, wherein an ID of the quantum key chip and/or an ID of a user serve as the identification information of the quantum key in the quantum key chip, and the identification information is bound with the quantum key corresponding to the identification information by the KDC in advance.

Evans teaches acquiring, by the client SSL VPN, a first random number from the quantum key chip (Fig.1, Para: 0012-0013 Para: 0032, Para: 0038 teaches acquiring by the client device the random number from the random number generator);

 sending, by the client SSL VPN, an index of the quantum key serving as the pre-master key in the quantum key chip and identification information of the quantum key to the server SSL VPN, so that the server SSL VPN acquires the quantum key from the KDC as the pre-master key by using the index of the quantum key and the identification information of the quantum key,  Both the client device and the server device will index through the pre-shared keys in a synchronous manner so that both devices utilize the same pre-shared key. Para: 0035 teaches identification information of the user is bounded with the key).

 Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Wasiq to include acquiring, by the client, a first random number from the quantum key chip; and sending, by the client, an index of the quantum key serving as the pre-master key in the quantum key chip and identification information of the quantum key to the server as taught by Evans such as setup would yield a predictable result of secure communication between client and server.

6. Regarding claims 4 and 12 Wasiq in view of Evans teaches the method and the system for applying the quantum key chip, wherein acquiring, by the client SSL VPN, the session key based on the first random number, the second random number and the quantum key serving as the pre- master key through the predetermined algorithm comprises:
acquiring, by the client SSL VPN, the quantum key serving as the pre-master key from the quantum key chip (Evans: Pra:0012-0013, Para:0017 and Para:0027 acquiring, by the client, the pre-master key);
and acquiring, by the client SSL VPN, the session key based on the first random number, the second random number, and the key serving as the pre-master key through the 

7. Regarding claims 5, 13, 18 and 19 Wasiq in view of Evans teaches the method and the system for applying the quantum key chip, wherein in a case that negotiation on a quantum key performed by the client SSL VPN and the server SSL VPN is abnormal, the method comprises:
sending, by the client SSL VPN, a generated first random number to the server SSL VPN, and receiving, by the client SSL VPN, a second random number sent by the server SSL VPN; performing, by the client SSL VPN and the server SSL VPN, negotiation on a pre-master key (Wasiq: Figs.1, 4; Col.4. lines.26-30; Col.8, lines.42-67; Col.9, lines.1-20 teaches the client computer system and the server computer system communicate over a secure transport connection such as an SSL Virtual Private Network (VPN) connection. As a part of establishing the connection, the client transport layer sends a client hello message that includes a seed value [first random number] to the server transport layer. The server transport layer receives 404 the client hello message with the client's seed value, and at block 406 responds by sending a server hello message to the client transport layer. The server hello message includes a seed value [second random number] generated by the server transport layer and a digital certificate belonging to the server. At block 408, the client transport layer receives the server hello message from the server transport layer, along with the server's digital certificate. The signatures on the server's digital certificate can be validated by the client to confirm the identity of the server. At block 412, the client transport layer receives the request for the client's digital certificate and provides the client's digital certificate to the server. The server transport layer receives client's digital certificate at block 410, and can validate the signatures on the client's 

 and acquiring, by the client SSL VPN and the server SSL VPN, a session key based on the first random number, the second random number, and the pre-master key through a predetermined algorithm (Wasiq: Fig.5 and Col.9, lines.21-28 and Col.10, lines.41-63 teaches a session key will be established using a combination of random values and seed values exchanged between the endpoints of the TLS session. At block 506, the application layer examines the properties of the session key. The session key is generated in accordance with cryptographic algorithms used by the particular TLS implementation used by the application).

8. Regarding claims 6 and 14 Wasiq in view of Evans teaches the method and the system for applying the quantum key chip, wherein the method further comprises: encrypting and/or decrypting, by the client SSL VPN or the quantum key chip, application data via the session key (Col.2, lines.21-46 teaches as part of establishing the secure connection, the transport layer negotiates one or more shared secrets that are associated with the secure connection. The shared secrets may include a pre-master secret, a master secret, or other cryptographic key used by the transport layer to encrypt and decrypt information exchanged over the secure connection. An application-layer cryptography component derives an application-level 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431